Title: To Benjamin Franklin from Félix António Castrioto, 9 July 1777
From: Castrioto, Félix António
To: Franklin, Benjamin


Sir
At the Hotel de Navarre rüe St. Sauveur.the 9 July [1777]
To prevent your trouble in writing over the Memorial in vain, I thought proper to let you know that Since I had the honour to speak to you I refected that, tho’ the Secretaire of State for the affaires of the Kingdom is Suppos’d, with us, to be the Prime Minister, all the foreigner applications ought to be made to the Secretaire of State for the foreigner affairs. The name of the Secretaire for that departement is Mr. de Sá; but he is Knigt of Christ and has some other qualifiquations or titles wich are usual to be added to the name, but I don’t know how to tourn them into english. This could be avoid’d by giving the Memorial the same tourn as in the first copy, without adressing it by name. You may make of this notice what use you shall think proper. I remain with great estime and respect Sir Your most humble Servant
F. A. Castrioto
 
Notation: Castrioto, Paris July 9th. 1777
